UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): March 5, 2013 BORNEO RESOURCE INVESTMENTS LTD. (Exact name of registrant as specified in its charter) Nevada 000-54707 20-3724019 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19125 North Creek Parkway, Suite 120 Bothell, Washington 98011 (Address of principal executive offices) Registrant’s telephone number, including area code: (425) 329-2622 Copy of correspondence to: Peter DiChiara, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Tel: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On March 5, 2013, Borneo Resource Investments Ltd. (the “Company”) executed a Purchase Agreement (the “Agreement”), with PT Puncak Kalabat, an Indonesia corporation (the “Seller”), to acquire a gold producing property (the “Gold Property”) in the North Minahasa Regency of North Sulawesi Province for a total of $5,000,000. Under the terms of the Agreement the Company has agreed to pay to the Seller: 1. $55,000 on execution of this Agreement, receipt of which is duly acknowledged (“First Payment); 2. a further $50,000 on or before March 31, 2013 (“Second Payment”); 3. a further $395,000 on or before April 30, 2013 (“Third Payment”); and 4. a further $2,500,000 on or before June 30, 2013 (“Fourth Payment”); and 5. a final payment of $2,000,000 on or before December 31, 2013. After the Seller has received the Second Payment, the Seller will deliver to the Company duly executed transfers of the interest in the Gold Property. The Agreement is filed as Exhibit 10.1 to this Current Report on Form 8-K. The foregoing summary of the terms of the Agreement are subject to, and qualified in their entirety by, such document attached hereto, which is incorporated herein by reference. The Agreement supersedes the Option Agreement with the Seller, dated February 5, 2013 and filed with the Securities andExchange Commission on February 8, 2013. Item 7.01 Regulation FD Disclosure On March 11, 2013, the Company issued a press release concerning the foregoing. A copy of such press release is being furnished as Exhibit 99.1 to this current report on Form 8-K. The information in this Item 7.01 of this current report on Form 8-K, together with the information in Exhibit 99.1, is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Such information shall not be deemed incorporated by reference into any registration statement or other document filed with the SEC. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description 10.1* Purchase Agreement,dated March5, 2013,with PT Puncak Kalabat. 99.1* Press Release * Filed herewith 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Borneo Resource Investments Ltd. Date: March 11, 2013 By: /s/ Nils A. Ollquist Nils A. Ollquist President and Chief Executive Officer 3
